Exhibit 10.6

 

CONSULTING AGREEMENT:

 

This Consulting Agreement (the "Agreement"), dated effective as of January 1,
2014 (the "Effective Date"), is entered into on March 11, 2014, by and between
Knowledge Machine, Inc., a Nevada corporation (the "Company"), and Northern New
Hampshire Technical Associates LLC ("Consultant").

 

1.                   Consulting Arrangement. The Company shall retain
Consultant, and Consultant shall serve the Company as a Consultant.

 

2.                   Duties.

 

(a)              Consultant \Viii perform consulting services for the Company
regarding his service as Chairman of the Science Advisory Board of the Company
and other consulting services as requested by the Board of Directors
(collectively, the "Services").

 

(b)             Consultant agrees that he shall devote such time and attention
to the Services herem1der as is required to fulfill Consultant's obligations
under this Agreement in a timely and professional manner, recognizing that the
time demands may vary mont11to month.



 

3.                   Term. The term of the Agreement ("Term") shall be for
twelve (12) months commencing on the Effective Date. The Term shall be
automatically extended by one additional year un1ess Consultant or the Company
gives notice to the other, in writing, at least 30 days prior to January 1, 2015
or, thereafter, 1 month prior to the expiration of this Agreement, of either
party's desire to terminate this Agreement or modify its te1ms.

 

4.                   Compensation. The Company shall pay to Consultant $2,500
per month during the Term, with the first payment due on the date hereof, and
subsequent monthly payments thereafter due on the 1st day of each month.

 

5.                   Expenses. All travel, entertainment and other reasonable
business expenses incident to the rendering of Services by Consultant hereunder
will be promptly paid or reimbursed by the Company subject to the submission
being in accordance with the Company 's policies in effect from time to time.

 

6.                    Indemnification. The Company shall indemnify, hold
hannless and defend Consultant and Vivek Dave, Ph.D., the managing member of
Consultant, from and against any and all claims, causes of action, damages,
penalties and costs which may result from their respective affiliation with or
services provided to or on behalf of the Company0 except where such claims,
causes of action, damages, penalties or costs are attributable primarily to
Consultant's or Dr. Dave's gross negligence or willful misconduct.

 

7.                   Non-Disclosure. Consultant will not at any time after the
date of this Agreement divulge, furnish, or make accessible to anyone (other
than in the regular course of business of the Company) any knowledge or
information with respect to confidential or secret processes, inventions,
discoveries, improvements, formulas, plans, material, devices, or ideas or other
know how, whether patentable or not, with respect to any confidential or secret
engineering, development or research work or with respect to any other
confidential or secret aspect of the business of the Company.

 

8.                  Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be one and the same instrument

 

(Signature Page follows)

 

 

 

 

1

 

 

 

IN WITNESS WHEREOF , the parties have executed this Agreement as of the day and
year first above written.

 

 

  KNOWLEDGE MACHINE, INC.           /s/ Valeire V.
Vekkos                                          Name: Valerie V. Vekkos   Title:
President       NORTHERN NEW HAMPSHIRE   TECHNICAL ASSOCIATES LLC       /s/
Vivek Dave                                                   Name:  Vivek Dave  
Title:

 

 

 

 

 

 

 



2

